DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Support for the amendments to claims 1 can be found in Applicant’s specification in [0012]. The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks, filed 06/06/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1, 3, and 5-9.
Independent claims 1 has been amended to recite “a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate, said separator having a linear transmittance of 5% or more at a wavelength of 1000 nm, wherein the porous substrate is filled with the LDH over the full thickness of the porous substrate, the thickness being taken along a cross section of the porous substrate”.
As Applicant correctly and convincingly stated, the optimization of prior art Kitoh would teach a thicker LDH layer on the surface of the porous substrate, not LDH throughout the full thickness of the substrate. Furthermore, Applicant’s Table 1 shows LDH separators that were roll-pressed still had a linear transmittance less than the claimed 5% at a wavelength of 1000nm, therefore, it is not obvious that roll-pressing as taught by prior art Wakizaki would cure the deficiencies of Kitoh and “fill” the porous substrate to form a porous substrate that reaches the claimed linear transmittance.
After further search and consideration, Dasgupta et al (US 20020031706 A1) was found. Dasgupta teaches filling up pores of a multi-layered separator across an entire thickness of the separator by means of a lithium ion, solid polymer coating and a lithium containing, non-aqueous electrolyte (P35). Dasgupta teaches also teaches that when using this separator with a matted particulate electrode, the overall conductivity within electrode can be enhanced (Abstract, P44). However, Dasgupta does not teach filling the pores up such that it would have a linear transmittance of 5% or more at a wavelength of 1000nm and does not provide a motivation for optimizing or modifying the layered double hydroxide separator as disclosed by Kitoh to reach a linear transmittance of 5% or more at a wavelength of 1000nm.
Furthermore, no other prior art found cures the deficiencies above and there has been no reason found to modify Kitoh in order to reach the claimed limitations. 
	Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 3 and 5-9 depend on claim 1, they are allowable for the same reason.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729